Couri v Siebert (2017 NY Slip Op 03073)





Couri v Siebert


2017 NY Slip Op 03073


Decided on April 20, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 20, 2017

Acosta, J.P., Mazzarelli, Manzanet-Daniels, Gische, Kahn, JJ.


107240/04 3795 3794

[*1]James Couri, Plaintiff-Appellant,
vJohn Siebert, et al., Defendants-Respondents.


James Couri, appellant pro se.
Abrams Deemer PLLC, New York (Joseph M. Burke of counsel), for respondents.

Judgment, Supreme Court, New York County (Paul Wooten, J.), entered February 3, 2016, awarding defendants the total sum of $15,091,471.04 as against plaintiff, unanimously affirmed, with costs. Appeal from order, same court and Justice, entered January 27, 2016, which confirmed the Report and Recommendation of JHO Ira Gammerman recommending that defendants have judgment on their counterclaims against plaintiff in the amount of $7,110,532, with interest from August 18, 2013, unanimously dismissed, without costs, as subsumed in the appeal from the judgment.
In a prior order, the court granted defendants' motion to strike pro se plaintiff's reply to the counterclaims, and directed an inquest assessing damages on the counterclaims, based on plaintiff's failure to comply with multiple court orders and abuse of the litigation process. Plaintiff failed to perfect an appeal from that order. The JHO held an inquest on December 15, 2014, and after plaintiff, who initially appeared by telephone, declined to further participate, the JHO took defendant's testimony, and based on that testimony and the record, recommended judgment in favor of defendants.
Under the circumstances here, we find that the recommendation of the JHO was amply supported by the record (see Matter of Musano , 302 AD2d 302 [1st Dept 2003]).
We have considered plaintiff's remaining contentions for affirmative relief and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 20, 2017
CLERK